           Case 1:17-cv-03620-RJS Document 95 Filed 06/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELMER ORTIZ,

                                 Plaintiff,

          -v-                                                     No. 17-cv-3620 (RJS)
                                                                        ORDER
 S. HOLLIDAY and CORRECTIONS
 OFFICER JOHN/JANE DOES #1-10,

                                 Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from the parties requesting a 60-day extension to respond

to the Court’s April 29, 2020 Order, which had directed the parties to file a joint letter identifying

the officer(s) Plaintiff intends to call at the next hearing and setting forth any disagreements as to

whether Plaintiff has a good faith basis to believe that the proposed witnesses will have relevant

testimony justifying their appearance at the hearing. (Doc. No. 94.) The parties contend that

“because of social distancing rules put into place as a result of the Covid pandemic, attorneys in

the New York State Attorney General’s New York City office are working from home,” and thus

the parties “have not yet had the opportunity to meet-and-confer.” (Id.) In light of the parties

repeated requests for extra time in which to respond to the Court’s order, both before and during

the COVID-19 pandemic (see e.g., Doc. Nos. 78, 81, 83, 85, 86, 88, 90, 92), IT IS HEREBY

ORDERED THAT the parties shall submit a letter by July 2, 2020 explaining why they are unable

to meet-and-confer via video conference.

SO ORDERED.

Dated:          June 29, 2020
                New York, New York

                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation
